IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MEGHAN KELLY,                                    §
                                                     §   No. 119, 2021
          Plaintiff Below,                           §
          Appellant,                                 §   Court Below—Court of
                                                     §   Chancery of the State of
          v.                                         §   Delaware
                                                     §
    DONALD J. TRUMP,                                 §   C.A. No. 2020-0809-PWG
                                                     §
         Defendant Below, Appellee.                  §


                                 Submitted: June 8, 2021
                                 Decided: July 7, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                            ORDER

       After consideration of the opening brief and the record on appeal, it appears

to the Court that:

       (1)     The appellant, Meghan Kelly, challenges a decision of the Court of

Chancery overruling exceptions to a Master’s report that recommended dismissal of

her complaint. For the reasons stated below, we affirm, sua sponte, the judgment of

the Court of Chancery.1




1
  See DEL. SUPR. CT. R. 25(c) (“After filing of the appellant’s opening brief, a panel of the Court
by unanimous action may, sua sponte, enter an order or opinion affirming the judgment or order
of the trial court for the reason that it is manifest on the face of the appellant’s opening brief that
the appeal is without merit . . . .”).
       (2)     In September 2020, Kelly initiated an action in the Court of Chancery

against then-President Donald Trump.                 In the nearly 500-paragraph operative

complaint, Kelly—who identifies as Catholic, a Democrat, and a “liberal

Christian”—asserted three counts against Trump. Count I alleged that Trump

“established the illusion of government sponsored or government backed religion or

religious beliefs,” in violation of the First Amendment, including by “creating the

appearance of supporting one perceived religious group,” “govern[ing] through the

illusion of religious authority,” and accepting “religious and political support from

alleged Christians.”2 Count II alleged that Trump burdened Kelly’s free exercise of

religion, in violation of the First Amendment and the Religious Freedom Restoration

Act,3 by inciting “private citizens who believe supporting [Trump] supports God” to

persecute Kelly for her beliefs.4           Count III alleged that Trump’s adoption of

Executive Order 137985 violated the First Amendment by “granting churches the



2
  Kelly v. Trump, C.A. No. 2020-0809-PWG, Amended Complaint ¶¶ 427-29 (Del. Ch.) (filed Oct.
5, 2020) [hereinafter Am. Compl.].
3
  42 U.S.C. § 2000bb-2000bb-4.
4
  Am. Compl., supra note 2, ¶ 439.
5
  Promoting Free Speech and Religious Liberty, Exec. Order No. 13798, 82 Fed. Reg. 21675 (May
4, 2017). Among other provisions, Executive Order 13798 provides that the “Secretary of the
Treasury shall ensure, to the extent permitted by law, that the Department of the Treasury does not
take any adverse action against any individual, house of worship, or other religious organization
on the basis that such individual or organization speaks or has spoken about moral or political
issues from a religious perspective, where speech of similar character has, consistent with law, not
ordinarily been treated as participation or intervention in a political campaign on behalf of (or in
opposition to) a candidate for public office by the Department of the Treasury. As used in this
section, the term ‘adverse action’ means the imposition of any tax or tax penalty; the delay or
denial of tax-exempt status; the disallowance of tax deductions for contributions made to entities
                                                 2
ability to donate to politicians and political groups,” creating an “unholy union”

between religious groups and politicians, and causing members of religious groups

to persecute other members of their own group who, like Kelly, “do not align with

the religious group’s political interests.”6 Kelly sought an order enjoining Trump

from sponsoring religion or persecuting those with diverse religious beliefs while

employed as president and a declaration that the First Amendment rights of

government agents are more limited than the rights of ordinary citizens.7

       (3)     On November 2, 2020, a Master in Chancery issued a final report

recommending dismissal of the complaint as legally frivolous under 10 Del. C. §

8803(c).8 The Master determined that Kelly lacked standing to pursue the claims

that she asserted because Kelly had not shown that Trump’s conduct caused her an

actual or concrete injury.          Specifically, the Master determined that Kelly’s

“contentions are too remote and vague to be actionable.”9                     The Master also

concluded that Kelly lacked standing because she had not shown that it was likely




exempted from taxation under section 501(c)(3) of title 26, United States Code; or any other action
that makes unavailable or denies any tax deduction, exemption, credit, or benefit.” Id. § 2.
6
  Am. Compl., supra note 2, ¶¶ 450, 466-67, 471.
7
  Kelly purported to serve the complaint on then-President Trump by mailing it to then-Attorney
General William Barr. We do not consider whether such mailing properly effected service, nor do
we consider whether a president is subject to civil litigation in state court.
8
  See 10 Del. C. 8803(c) (permitting a court to dismiss a complaint brought by a litigant who is
proceeding in forma pauperis if the complaint is factually or legally frivolous or malicious). The
court had previously granted Kelly’s application to proceed in forma pauperis.
9
  Kelly v. Trump, 2020 WL 6392865, at *3 (Del. Ch. Nov. 2, 2020).
                                                3
that the alleged injury, “including persecution and eternal harm,” would be redressed

if the requested relief were granted.10

       (4)     A Vice Chancellor overruled Kelly’s exceptions to the Master’s

report,11 and Kelly has appealed. On appeal, Kelly argues that the Court of Chancery

erred by dismissing her claims for lack of standing. She also asserts that she should

be permitted to substitute President Joseph Biden for former President Trump as the

defendant in this action.

       (5)     As an initial matter, we note that it does not appear that Kelly has served

Trump, President Biden, or anyone else in this appeal. Kelly’s failure to perfect

service, alone, is fatal to the appeal.12

       (6)     Also, as to Counts I and II, Kelly indicates that “Trump is no longer a

Defendant in this action” and that she is not currently seeking any relief against

Trump because he is no longer president.13 Instead, she states that she has appealed

the Court of Chancery’s ruling “to preserve future or additional claims, with

prejudice, against Trump related to his creation of government-religion and

government-religious-beliefs, as capable of repetition to defeat res judicata, against

him, for additional violations of the laws, should Trump be reelected as president.”14


10
   Id.
11
   Kelly v. Trump, 2021 WL 1175423 (Del. Ch. Mar. 26, 2021).
12
   See Dixon v. Delaware Olds, Inc., 396 A.2d 963, 966 (Del. 1978) (holding that failure to timely
perfect service was “fatal” to the appeal).
13
   Opening Brief at 2.
14
   Id. at 2-3.
                                                4
The Court of Chancery applied well-settled standing analysis to Kelly’s allegations

in Count I and II regarding Trump’s conduct while in office and the harm it caused

her.15 Kelly concedes that a future complaint, in the event that Trump were reelected

and engaged in “additional violations of the laws,” would allege that future conduct

caused future harm to Kelly. Res judicata would not bar those new claims.16 We

therefore decline to render an advisory opinion regarding Counts I and II of the

complaint.

       (7)     Regarding Count III, Kelly argues that she should be permitted, under

Court of Chancery Rule 25, to substitute President Biden for former President Trump

as the defendant in this action.17 In essence, she asserts that President Biden has

allowed Executive Order 13798 to remain in effect; she claims that the executive

order violates her First Amendment rights by creating excessive entanglement



15
   Kelly, 2020 WL 6392865, at *3 (applying the requirements for standing set forth in, e.g., Dover
Historical Soc’y v. City of Dover Planning Comm’n, 838 A.2d 1103, 1110-11 (Del. 2003)). See
also Kelly, 2021 WL 1175423, at *2 (applying the same standard for standing).
16
   See LaPoint v. AmerisourceBergen Corp., 970 A.2d 185, 193-95 (Del. 2009) (explaining that
res judicata does not bar claims based on facts that were not, and could not have been, known to
a plaintiff during a prior action because they arose from events that had not yet occurred at the
time of the prior action).
17
   See DEL. CT. CH. R. 25(d)(1) (“When an officer of the State of Delaware, a county, city or other
governmental agency is a party to an action in the officer’s official capacity and during its
pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and the
officer’s successor is automatically substituted as a party. Proceedings following the substitution
shall be in the name of the substituted party, but any misnomer not affecting the substantial rights
of the parties shall be disregarded. An order of substitution may be entered at any time but the
omission to enter such an order shall not affect the substitution.”). We need not opine on whether
Court of Chancery Rule 25(d)(1) applies to officers of the federal government, nor, as noted supra
note 7, on whether the president is subject to suit in the Delaware state courts.
                                                 5
between the government and religious organizations. Specifically, she contends that

the executive order “require[s] government organizations and agents to partner with

churches to pay churches to perform government business for the government,

instead of government workers performing their own jobs.”18 She states that the

“churches create the illusion of charity while serving business greed” and that she

“believe[s] people will be damned to hell for thinking business greed is charity.”19

She asserts that, although she might be “eligible to receive federal[ly] funded

assistance through churches,” she “chose not to sin against God by . . . seeking such

federally funded aid[] administered through religious organizations” and thereby

“misleading people to hell.”20

       (8)    Kelly’s claim is manifestly without merit. Contrary to her assertion,

Executive Order 13798, on its face, does not prescribe any partnership between the

government and any religious organization. Thus, even if being caused to forgo

government-funded services under these circumstances were a concrete injury for

purposes of standing analysis, which we need not decide, Kelly has failed to state

any cognizable claim concerning Executive Order 13798.




18
   Opening Brief at 28-29.
19
   Id. at 29.
20
   Id. at 30.
                                         6
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED. The other pending motions are moot.



                                  BY THE COURT:

                                  /s/ Gary F. Traynor
                                        Justice




                                    7